In my opinion the judgment in this case should be affirmed by this court and not remanded to the trial court, "with instructions *Page 306 
to hear any further evidence that either party may desire to submit, on the question of the delivery of the deed to the depositary; and the intent of the grantee as to whether she intended at the time of execution and delivery of the deed to reserve the right to recall or revoke it; and to make findings and to enter judgment accordingly."
No other finding, in the face of the record, could be made by the trial court than that Mrs. Sandlin, when she gave the deed to Judge Dumbar, her attorney, did not place or intend to place the title to the property irrevocably beyond her control. The trial court found that appellant was
"not the sole and separate owner in fee simple entitled to the possession and in actual possession of the property described in paragraph one of the plaintiff's amended complaint; that plaintiff as grantee did not during the life of CLARA S. SANDLIN, receive a deed, wherein CLARA S. SANDLIN, a widow was grantor and the plaintiff was the grantee of the property described in Plaintiff's amended complaint."
Furthermore, the trial court found "that said deed was not during the lifetime of CLARA S. SANDLIN, delivered to the plaintiff."
The evidence supports the court's findings. If appellant never received the deed, which is true, because he offered abundant evidence to establish the fact that he never did receive the deed; having never received the deed, it cannot be logically contended that there was any intention on the part of Mrs. Sandlin that she place the deed beyond her irrevocable control. She retained the same right to destroy the deed that she had to change or destroy her will. Appellant not only failed to establish his cause of action, but on the contrary disproved it.
To my mind, no good purpose could be served by further delay and additional expense in remanding the case for further findings.